Judgment reversed upon the law and a new trial granted, costs to abide the event. We are of opinion that the trial court erred in admitting the testimony of a conversation between the witness Krisilofl for plaintiff and certain of defendant’s employees as to admissions claimed to have been made by them after the accident (Fols. 420-423). The testimony of defendant’s witness Howler upon the first trial made this evidence admissible. Howler, however, has since died and his testimony was not read by the defendant upon the last trial. The reading of the testimony taken at the first trial, at folios 481r-485, was not justified by the question put to Krisilofl at folio 479, since, upon plaintiff’s objection, it was withdrawn without an answer. Our decision, however, is uninfluenced by this occurrence, since counsel for the defense was satisfied with the court’s ruling. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.